Citation Nr: 0902676	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  On and after August 21, 2007, entitlement to an increased 
evaluation for post traumatic stress disorder, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Prior to August 21, 2007, post traumatic stress disorder 
(PTSD) was manifested by occupational and social impairment 
with reduced reliability and productivity and difficulty 
establishing and maintaining effective relationships due to 
such symptoms as persistent depression, lack of motivation, 
paranoia, intermittent but chronic suicidal ideations, anger, 
and anxiety.  The evidence also showed the veteran was fully 
oriented with logical thoughts, clear but slow speech, 
appropriate grooming and hygiene, and essentially intact 
judgment, insight, and impulse control without hallucinations 
or delusions.  

2.  On and after August 21, 2007, PTSD is manifested by total 
occupational impairment.  The evidence also demonstrates 
there is social impairment due to difficulty establishing and 
maintaining effective relationships and deficiencies in 
family relations, mood, and judgment due to such symptoms as 
suicidal ideations, near continuous depression, some neglect 
of personal hygiene, and difficulty adapting to stressful 
situations.  The evidence also showed the veteran was fully 
oriented with clear but slow speech, logical, goal-directed 
thoughts, and no homicidal ideations, delusions, 
hallucinations, grossly inappropriate behavior, inability to 
perform activities of daily living.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  On and after August 21, 2007, the criteria for an 
increased evaluation for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased initial evaluation for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-
remand re-adjudication of the veteran's claim, June 2003 and 
May 2008 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 
121-22 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply here, because the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.  
Staged ratings are appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

By an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
11, 2003.  In June 2004, the veteran filed a notice of 
disagreement regarding the evaluation.  In a February 2005 
statement of the case and rating decision, the RO assigned a 
30 percent evaluation under Diagnostic Code 9411, effective 
June 11, 2003.  In March 2005, the veteran filed a 
substantive appeal.  In a September 2007 rating decision and 
supplemental statement of the case, the RO assigned a 70 
percent evaluation under Diagnostic Code 9411, effective 
August 21, 2007.

Evaluation prior to August 21, 2007

Prior to August 21, 2007, the veteran's 30 percent initial 
evaluation contemplates PTSD manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Because the veteran's PTSD is already evaluated as 30 percent 
disabling, only the symptomatology and occupational and 
social impairment that is relevant to evaluations in excess 
of 30 percent are discussed below.  Throughout the time 
period, the veteran consistently reported depression, anger, 
irritability, nightmares, intrusive thoughts, and sleep 
impairment and denied homicidal ideations, plan, or intent.  
The objective evidence of record consistently demonstrated 
that the veteran was fully oriented, with intact judgment, 
insight, and impulse control, logical and goal-directed 
thoughts, clear but slowed speech, and appropriate grooming 
and hygiene.  There was no evidence of overt psychosis, 
hallucinations, or delusions.  Furthermore, except for a July 
2003 Global Assessment of Functioning (GAF) score that 
indicated mild symptomatology, the veteran's GAF scores 
ranged from 52 to 60, which contemplate moderate symptoms, 
for example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV), 
46-7 (1994).  

In his June 2003 claim, the veteran reported that he was 
anti-social and did not get along with others.  In a July 
2003 statement, the veteran stated that he often checked the 
house to make sure it was buttoned down, that helicopter 
noises induced Vietnam memories, that he had difficulty 
talking about his war experiences, and that his medication 
took some of the sharp edges off.  In a July 2003 lay 
statement, the veteran's daughter, a social worker, stated 
that that she had worked in mental health for the past 5 
years.  She stated that her father exhibited symptoms of 
anxiety - he was irritable, unable to relax, frustrated, 
unhappy, and unmotivated.  She stated that he became angry 
without cause, sat inside and slept a lot, and did not 
socialize.  In another July 2003 statement, the veteran's 
wife stated that the veteran tosses and turns while sleeping, 
had difficulty sleeping through the night, and often slept 
during the day in his recliner.  She stated that there were 
periods of deep depression when he slept even more.  She 
stated that he works best when alone, takes his frustrations 
out on her and the children, doesn't trust people, and was 
paranoid.  She stated that since he began taking medication, 
he was improved.  She stated that he told her he thinks of 
death and he wouldn't talk about Vietnam.  

A July 2003 VA PTSD examination was conducted.  The veteran 
reported avoidance of painful thoughts, feelings and 
memories, avoidance of crowds, a loss of interest in 
previously pleasurable activities, and that he was 
emotionally numbed and detached from others.  The veteran 
also reported hypervigilance, difficulty with concentration 
and focus, and that he startled easily.  The veteran stated 
he had some workplace difficulty, but more problems at home.  
He had worked full time for the United States Postal Service 
as a maintenance worker for 17 years.  The veteran had been 
married for 34 years.  He reported almost complete social 
isolation.  Upon examination, the veteran was anxious with a 
blunted affect and grossly intact cognitive abilities.  There 
were no suicidal ideations.  The GAF score was 61 which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV at 46-7.  The examiner noted that this GAF score 
indicated PTSD symptoms that impacted the veteran's social 
functioning and caused painful re-experiencing phenomenon.

In an April 2004 VA medical record, the veteran reported lack 
of motivation, loss of interest in activities, and little 
activity outside of the home.  He stated that he thought 
others looked down on him.  The veteran stated he had support 
from his wife and frequent visits from his daughter, son, and 
grandchildren.  He reported that his medication was helpful.  
The GAF score was 60.  See DSM-IV at 46-47.  In an October 
2004 VA record, the veteran reported former suicidal thinking 
and no hobbies.  The GAF score was 60.  See DSM-IV at 46-47.  
In an April 2005 VA record, the veteran reported occasional 
suicidal thoughts without plans.  He stated he was withdrawn 
from his family and often stayed to himself when his kids 
visited.  The GAF score was 55.  See DSM-IV at 46-47.  In a 
July 2005 VA record, the veteran reported that he enjoyed 
spending time with his grandchildren.  The GAF score was 60.  
See DSM-IV at 46-47.

An October 2005 VA PTSD examination was conducted.  The 
veteran reported concentration problems, off and on intrusive 
memories of Vietnam, nervousness, panic, and an inability to 
relax.  He reported that he did not feel like doing anything, 
that he was nervous around strangers, new experiences, and 
new places, and that he avoided going out as much as 
possible.  The veteran reported that his suicidal thoughts 
had decreased due to the medication.  He stated that he 
expressed his anger verbally although sometimes he will throw 
things.  He had panicky and tense feelings during the 
daytime, when he tries to sleep, and in new places.  He 
checks the doors every night to make sure everything is 
locked up.  The veteran had been married since 1968 and 
worked as a post office maintenance worker.  When he was not 
working he watched television and spent time with his family.  
The veteran reported no hobbies and very few friends.  He 
stated he and his wife went to the movies once in a while and 
had taken a vacation.  Upon examination, there was a 
restricted, sad, and nervous affect and anxious and depressed 
mood.  The veteran's thought content was notable for 
preoccupation with Vietnam and for frequent suicidal ideation 
without current intent.  The veteran was slightly 
distractible, but there was average intellectual functioning, 
diminished judgment due to anger, and no insight into his 
situation.  There was detachment from others.  The veteran's 
PTSD was chronic and moderate with impaired social 
relationships, mood, and range of activities.  He was able to 
maintain employment, but seemed to prefer working by himself.  
The GAF score was 56.  See DSM-IV at 46-47.

In a November 2005 VA medical record, the veteran reported 
nightmares.  In a March 2006 VA record, the veteran reported 
low grade dysthymia, but no suicidal thoughts.  He reported 
feelings that people at work were against him although he 
knew that was not true.  He reported that he went to a 
military reunion last year and that it was a positive 
experience.  The GAF score was 60.  See DSM-IV at 46-47.

In an October 2006 private medical record, the veteran had a 
normal mood and affect.  In a December 2006 private record, 
the veteran reported irritability, tendency to withdraw, and 
agitation.  He denied suicidal thoughts since 2001 or 2002.  
The veteran had a normal mood and affect.  In a January 2007 
private record, the veteran reported loss of concentration, 
psychomotor retardation, anxiety in crowds, and anxiety with 
his family.  The veteran denied suicidal thoughts.  

In a January 2007 VA medical record, the veteran reported he 
felt better due to his medication.  He reported decreased 
motivation, mild anhedonia, hypervigilance, avoidance of 
crowds, and self-isolation.  He stated that he would like to 
get out more.  He denied suicidal ideation, plan, or intent.  
The veteran stated that his marriage was good, although it 
had its ups and downs, and that he had positive relationships 
with his children and grandchildren, but held back from his 
children.  He had few friends and spent most of his time with 
his family.  Upon examination, the veteran had minor 
psychomotor slowing, a slightly depressed mood, and slightly 
restricted range of affect.  The GAF score was 60.  See DSM-
IV at 46-47.  In another January 2007 VA record, the veteran 
reported occasional suicidal thinking, but no plan.  The 
examiner stated that the veteran was capable of doing his 
job.  The GAF score was 60.  See DSM-IV at 46-47.

In February 2007 VA medical records, the veteran's wife 
stated that he tended to minimize.  She reported that at 
work, he had isolated to the point that his job performance 
was suffering and that he had made comments to coworkers that 
caused trouble.  She had found him on the roof at work and 
was scared he may try to harm himself.  At home, he routinely 
became extremely angry about work and she did not know how to 
settle him down and was afraid.  The veteran stated he was 
not suicidal.  The veteran reported that it was difficult for 
him to fight the paranoid thinking.  There was minor 
psychomotor slowing, a slightly depressed mood, and a 
slightly restricted range of affect.  The GAF scores were 55 
and 60.  See DSM-IV at 46-47.  In a March 2007 VA record, the 
veteran reported that he planned to take 2 weeks off of work 
to see if there was any progress in his ability to manage 
stress when he returns.  He stated that going to his military 
reunions were helpful.  The veteran denied suicidal 
ideations.  Upon examination, there was no psychomotor 
abnormality other than minor slowing and there was a slightly 
depressed mood and a slightly restricted range of affect.  In 
another March 2007 VA record, the veteran's wife, who was his 
boss at work, reported that she had concerns.  She stated 
that in the past he had gone to the roof of the post office 
to get away from people and later talked about wanting to 
jump.  She stated that he does poorly around others and gets 
very anxious.  She stated that he had paranoid thoughts that 
others were talking about him and was very angry after work, 
saying he wanted to beat some up.  She felt responsible for 
keeping the workplace safe.  The veteran denied current 
suicidal ideations.  The GAF scores were 52 and 55.  See DSM-
IV at 46-47.

In an April 2007 US Department of Labor Certification of 
Health Care Provider, a private physician diagnosed PTSD, 
anxiety, depression, and paranoia, which were severe and 
chronic, despite treatment.  The physician stated that it was 
necessary for the veteran to work intermittently or a less 
than full schedule due to the disorders, and was recommending 
the veteran take leave from work for 12 weeks.  The examiner 
found that the veteran incapacitated, but did not find him 
unable to perform work of any kind.  In an April 2007 private 
medical record, the veteran's wife, his manager at work, 
reported episodes of increasing agitation and paranoia at 
work.  She stated that some co-workers were concerned about 
what they thought were suicidal gestures by the veteran at 
work.  The veteran had a depressed affect.  The assessments 
were depression, PTSD, paranoia, and anxiety.  The examiner 
noted that with the severity of his symptoms, the veteran 
will likely be out of work for the rest of his pre-retirement 
time.

In an April 2007 VA medical record, the veteran reported that 
during his 2 week hiatus from work he was less anxious and 
was able to do more around the house.  The veteran reported 
that when he returned to work, he had increased anxiety, so 
his physician recommended he take accumulated sick leave 
until his retirement date in July.  The veteran denied 
suicidal ideations.  There was minor psychomotor slowing, a 
neutral mood, and slightly restricted range of affect.  In a 
May 2007 VA record, the veteran reported that things were 
better now that he was no longer working.  The veteran denied 
suicidal ideations.  The veteran had minor psychomotor 
slowing, a neutral mood, and a slightly restricted range of 
affect.  The GAF scores were 55.  See DSM-IV at 46-47.

In a June 2007 private medical record, the veteran reported 
he was feeling better, with decreased anxiety and suicidal 
ideations.  The veteran had fluent speech, brighter outlook, 
and improved affect.  The assessment was depression, 
improved.  

In a June 2007 VA medical record, the veteran reported 
diminished hyperarousal.  He stated that he was much happier 
now that he was retired, but reported depression at least one 
day per week.  The veteran denied suicidal ideations.  There 
was minor psychomotor slowing, a neutral mood, and a slightly 
restricted range of affect.  The GAF score was 58.  See DSM-
IV at 46-47.  In a July 2007 VA record, the veteran reported 
chronic suicidal thinking.  The GAF score was 55.  See DSM-IV 
at 46-47.  In an August 2007 VA record, there was minor 
psychomotor slowing, a neutral mood, and restricted range of 
affect.  The veteran denied suicidal ideations.  The GAF 
score was 58.  See DSM-IV at 46-47.

In an August 2007 private medical record, the veteran's wife 
reported that he was becoming increasingly withdrawn and 
paranoid and was overly concerned about how his neighbor cuts 
his grass and other small issues.  She stated he was less 
prone to keep up his hygiene.  The veteran reported being 
hyper-alert.  Examination showed the veteran was withdrawn.  
The assessments were anxiety, depression, PTSD, paranoia, and 
insomnia.  

The evidence of record supports a 50 percent initial 
evaluation for the veteran's PTSD.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002) (finding that the psychiatric 
symptoms listed in the rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings).  

First, the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF scores, except for one score which indicated 
mild symptomatology, contemplate moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV 
at 46-47.  These scores may support a 30 percent evaluation 
which contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, but could also support 
a 50 percent evaluation which contemplates occupational and 
social impairment with reduced reliability and productivity.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, when 
considered alone, the veteran's GAF scores do not mandate an 
increased evaluation.  Thus, the remaining objective evidence 
must be considered.

Second, then, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Here, the 
evidence shows that the veteran was fully oriented with 
logical thoughts, clear but slow speech, and appropriate 
grooming and hygiene, but had paranoia, persistent depression 
and lack of motivation, intermittent but chronic suicidal 
ideations, anger, anxiety, and a few instances of diminished 
judgment and insight.  Although the veteran remained married 
since 1968, had relationships with his children and 
grandchildren, and maintained employment until late 2007, he 
stated that he was withdrawn from his family and socially 
isolated.  The veteran's supervisor, his wife, stated that 
the veteran's job performance was suffering due to self-
isolation, paranoia about co-workers, and difficulty 
establishing and maintaining relationships with co-workers.  
A private physician recommended that he take some leave from 
work.  The veteran's daughter testified that the veteran 
self-isolated and was anxious.  The October 2005 VA examiner 
noted the veteran's PTSD was moderate and an April 2007 
private examiner noted the PTSD to be severe.  Thus, the 
evidence of record demonstrates occupational and social 
impairment with difficulty establishing and maintaining 
effective relationships.  This disability picture more 
closely approximates a 50 percent evaluation.  38 C.F.R. § 
4.7 (2008) (noting that where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  
Accordingly, a 50 percent initial evaluation is assigned.  

A 70 percent initial evaluation, however is not for 
assignment because the evidence of record has not 
demonstrated deficiencies in judgment and thinking, or an 
inability to establish and maintain effective relationships.  
Additionally, the evidence of record has shown that the 
veteran has good hygiene and grooming, intact impulse 
control, clear speech, and is fully oriented without 
obsessional rituals that interfere with routine activities.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluation on and after August 21, 2007

On and after August 21, 2007, the veteran's 70 percent 
evaluation contemplates PTSD manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, General 
Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Because the veteran's PTSD is already evaluated as 70 percent 
disabling for this time period, only the symptomatology and 
occupational and social impairment that is relevant to a 100 
percent evaluation is discussed below.  Throughout the time 
period, the veteran consistently reported depression, anger, 
concentration difficulties, and sleep disturbances due to 
nightmares, and denied homicidal ideations.  The objective 
medical evidence of record consistently demonstrated that the 
veteran was fully oriented with clear but slowed speech and 
intact impulse control and no overt psychosis, delusions, or 
hallucinations.  There was persistent paranoia, a depressed 
or neutral mood, and a restricted range of affect.  Moreover, 
the veteran's GAF scores, except for the August 2007 VA PTSD 
examination, ranged from 55 to 58, which reflect moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.  

An August 2007 VA PTSD examination was conducted.  The 
veteran reported suicidal thoughts and panic.  He stated he 
does not want to socialize with anyone, gets nervous and edgy 
if he has to go to a store or be around people, and easily 
angered at work because he thinks people were talking about 
him.  He has difficulty remembering what he has read, becomes 
disoriented and lost when driving, and feels panicky whenever 
he has a task to do.  He relied on his wife to help him 
organize.  He had been married for 39 hours and they had a 
good relationship, despite his anger problems.  He had worked 
for 20 years as a maintenance worker and officially retired 
in July 2007.  He reported that he watched TV, cut the grass, 
cleaned the house, vacuumed, and did occasional kitchen work.  
He did not have any friends, but he and his wife went out to 
dinner with friends about once or twice per year, went to 
movies on occasion, and watched their grandchildren's sports 
games.  He was able to go to activities with his wife.  

Upon examination, the veteran was slightly disheveled, with 
logical but slow and slightly disorganized thinking.  Thought 
content was notable for preoccupation with Vietnam.  There 
was concrete thinking, average intellectual functioning, and 
diminished judgment due to depression and anger.  He had poor 
relationships with others with a low frequency of contact and 
a preference for being alone.  The examiner noted moderate to 
severe symptoms with impaired social relationships, 
occupational functioning, judgment, mood and range of 
activities.  He was able to complete activities of daily 
living without difficulty, but had an inability to maintain 
work.  The GAF score was 49, which reflects serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.

In a September 2007 private record, the assessments were 
anxiety, depression, PTSD, and insomnia.  

In a September 2007 VA medical record, the veteran reported 
that after retirement he had tried to remain busy and he 
enjoyed not having a strict schedule.  The veteran denied 
suicidal ideations.  The veteran was groomed and dressed 
appropriately, with logical, linear, and goal-directed 
thoughts, intact insight and judgment, and minor psychomotor 
abnormality slowing.  The GAF score was 58.  See DSM-IV at 
46-47.

A September 2007 SSA disability determination found the 
veteran disabled as of April 2007 due to a primary diagnosis 
of diabetes mellitus and a secondary diagnosis of 
osteoarthritis and allied disorders.  

In a November 2007 letter, a private physician who treated 
the veteran noted the diagnoses were PTSD, depression, 
paranoia, anxiety, and insomnia.  The physician opined that 
the veteran was unemployable due to these conditions and that 
it was upon his recommendation that the veteran retire 
earlier in the year.  In a November 2007 private record, the 
veteran reported his suicidal ideations improved after he 
retired.  The assessments were PTSD and depression.

In December 2007 VA medical records, the veteran reported 
minimal suicidal thinking and stable symptoms.  He stated he 
enjoyed retirement, was fairly active in projects around the 
house, and that he and his wife were planning on taking a 
vacation for their wedding anniversary.  Upon examination, 
the veteran was groomed and dressed appropriately with 
logical, linear, and goal-directed thoughts, intact insight 
and judgment, and no psychomotor abnormality.  He denied any 
current suicidal ideation, plan, or intent.  The GAF scores 
were 58.  See DSM-IV at 46-47.  In March 2008 VA records, the 
veteran reported periodic suicidal thinking.  The veteran 
stated that no one liked him, he had no close friends, he 
self-isolated, he had anxiety about getting out, and that he 
would like to have friends.  He used to fish and liked stock 
car racing.  The veteran was poorly groomed and unshaven.  
The GAF score was 55.  See DSM-IV at 46-47.  In another March 
2008 VA record, the veteran reported he was trying to 
increase his activity level by going for walks.  He stated he 
may look into taking a language or computer class.  The 
veteran denied suicidal ideations.  The veteran was groomed 
and dressed appropriately, with logical, linear, and goal-
directed thoughts, no psychomotor abnormality, and intact 
insight and judgment.  The GAF score was 55.  See DSM-IV at 
46-47.  

In a May 2008 lay statement, the veteran reported that he had 
good and bad days.  He stated that he sometimes spent the 
night walking around the house checking to make sure the 
windows and doors were locked.  He did not like people 
sneaking upon on him.  He reported occasional suicidal 
thoughts.  He stated he retired in July 2007 to ensure a safe 
working condition for his coworkers and to isolate him from 
his stressors.  In an undated lay statement, a fellow veteran 
who served with the veteran stated that he had not seen him 
for 37 years, but saw him at a reunion about 4 years prior.  
He stated that the veteran was not the guy he knew back in 
the service.  He stated that the veteran was not talkative.  
In a May 2008 lay statement, the veteran's co-worker from 
1998 to 2007 stated that he had many different moods.  She 
stated that sometimes he was quiet, gruff, and nasty, 
sometimes he acted confused, and sometimes he was angry.  She 
stated that once he just stood and stared at the time clock 
like he was in trance.  She stated that he was confused, and 
she reported this to the supervisor.  She stated he would 
disappear and they would find him on the roof of the post 
office.

In a May 2008 VA medical record, the veteran stated he had 
completed a few projects around the house but was not 
motivated.  He expressed some interest in wood working.  The 
veteran denied suicidal ideations.  The veteran was groomed 
but unshaven and dressed appropriately.  There were logical, 
linear, and goal-directed thoughts, intact insight and 
judgment, but psychomotor slowing.  The GAF score was 55.  
See DSM-IV at 46-47.  In a July 2008 VA record, the veteran 
reported intermittent suicidal ideations.  The veteran was 
tired and unshaven, but was groomed and dressed 
appropriately.  There were logical, linear, and goal-directed 
thoughts, intact insight and judgment, but psychomotor 
slowing.  In another July 2008 VA record, the veteran looked 
overmedicated and unshaven, with a dulled affect.  He 
reported chronic suicidal ideations without intent that were 
lessened with his medication.  The GAF scores were 55.  See 
DSM-IV at 46-47.  

On and after August 21, 2007, the evidence of record does not 
support an evaluation in excess of 70 percent for the 
veteran's PTSD.  The level of occupational and social 
impairment due to a psychiatric disorder is the primary 
consideration in determining the severity of a psychiatric 
disorder for VA purposes and not all the symptoms listed in 
the rating criteria must be present in order for a rating to 
be warranted.  See Mauerhan, 16 Vet. App. at 442-43.  First, 
the veteran's GAF scores must be assessed.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter, 8 Vet. App. at 242.  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the 
veteran's GAF scores, except for the August 2007 VA 
examination, reflected moderate symptoms, for example, a flat 
affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV at 46-47.  The August 
2007 VA examination GAF score of 49, signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting, or any serious impairment 
in social, occupational, or school functioning, for example 
having no friends and being unable to keep a job.  See DSM-IV 
at 46-47.  But these GAF scores which reflect moderate or 
serious social and occupational impairment do not support a 
100 percent evaluation, which is warranted for total 
occupational and social impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Second, however, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Here, the 
evidence reflects that the veteran was totally occupationally 
impaired as his private physician found him unemployable due 
to his PTSD and a VA examiner found he had an inability to 
maintain work.  But total social impairment has not been 
shown.  The veteran remained married to his wife of over 30 
years and was able to do some activities with her.  Although 
he felt detached from his family, he spent time with them and 
had relationships with his children and grandchildren.  He 
was, however, otherwise socially isolated.  This shows 
serious, but not total, social impairment.  Additionally, the 
objective evidence of record demonstrates that the veteran 
was fully oriented with clear but slowed speech, intact 
impulse control, and logical goal-directed thoughts, and no 
delusions, hallucinations, homicidal ideations, or impairment 
in activities of daily living.  The August 2007 VA 
examination did note slow and disorganized thinking, impaired 
judgment, and moderate to severe PTSD.  Although the veteran 
was sometimes unshaven, he was almost always appropriately 
dressed and was essentially able to maintain his personal 
hygiene.  Moreover, the evidence showed the veteran did not 
have memory loss for his name, relatives, or occupation and 
did not display grossly inappropriate behavior.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Accordingly, an increased 
evaluation on and after August 21, 2007 is not warranted.

Other considerations

Consideration has also been given regarding whether the 
assigned schedular evaluations are inadequate, thus requiring 
that the RO refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Evaluations in excess of those assigned are 
provided for certain manifestations of PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
veteran's PTSD.  Moreover, the evidence does not demonstrate 
other related factors.  The veteran has not required 
hospitalization due to PTSD and marked interference of 
employment is shown, but is reflected in the assigned 
evaluations which contemplate moderate to total occupational 
impairment.  In the absence of any additional factors, the 
RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.

After review of the evidence, there is no evidence of record 
that would warrant evaluations in excess of those assigned 
for PTSD at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); see 
also Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. at 126.  


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

On and after August 21, 2007, an increased evaluation for 
PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


